On consideration of the Petition for Extraordinary Relief filed in the above-entitled action, it appearing that the convening authority has acted pursuant to Article 60, Uniform Code of Military Justice, upon the record of petitioner’s trial by general court-martial conducted July 16-20, 1973, at Seoul, Korea, and that the record of said trial has been filed in the United States Army Court of Military Review, it is, by the Court, this 19th day of December 1973,
*667ORDERED:
That said petition be, and the same hereby is, dismissed as moot. This action is without prejudice to the right of petitioner to raise all issues therein presented before said Court of Military Review. Rhoades v. Haynes, 22 USCMA 189, 46 CMR 189 (1973).